Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  
In line 1 of claim 1, “apparatus performing” should read “apparatus for performing.”  
Appropriate correction is required.
Claim Interpretation
Regarding claim 5, the limitation “outer boundary length of a swing range of the vertical deposition preventing plate in the swing direction” is interpreted to mean the distance between the outer edges of the vertical deposition preventing plate at the largest swing in each direction (i.e. distance between the farthest positions reached in each direction by the vertical deposition preventing plate). As a result, this length may vary depending upon the selected size of the swing region.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 9 of claim 1, the limitation “swing region” is unclearly defined. It is uncertain whether the swing region is defined as the distance between the farthest points the outer edges of the substrate travel to during operation or the distance between the farthest points the center of the substrate reaches during operation.
In line 2 of claim 2 and lines 3-4 of claim 3, the limitation “at both end positions” is unclear whether the substrate only has two end positions or the limitation may be met by any two end positions.
Claim 4 recites the limitation "the lateral deposition preventing plates" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 3, which claim 4 depends upon, only specifies one lateral deposition preventing plate and thus does not provide antecedent basis for multiple lateral deposition preventing plates.
Regarding claim 8, the limitation “a rotation drive unit which causes the substrate holder connected to the rotation drive unit which is able to rotate” is unclear as to what the rotation drive unit causes the substrate holder to do. Additionally, the limitation “is provided in the swing shaft” is indefinite because it is unclear what is being provided in the swing shaft.
Claims 5-7 and 9-10 are indefinite by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wang (US 20160186312 A1).
Regarding claim 1, Wang teaches a sputtering chamber comprising a set of targets, a substrate carrier (holder) arranged to be opposite to (facing) the target set and on which a substrate is supported, and a driving device (swing unit) to drive the substrate carrier to reciprocate in a direction of the arrangement of the target (Abstract). Wang also teaches that the targets are supported by cathodes which receives power from a power supply (para 0062; Fig. 1). Wang fails to explicitly teach that the chamber is a vacuum chamber; however, because the chamber is intended for magnetron sputtering (Abstract) and sputtering is a vacuum deposition technique that requires a vacuum to function, the Wang sputtering chamber must necessarily be a vacuum chamber. Wang fails to explicitly teach a swing region of the substrate to be processed in the substrate holder is set to be smaller than an erosion region of the target. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Wang teaches using limiting position sensors at both sides of the sputtering chamber to control the travel of the substrate (para 0064; Fig. 3 – 4) and therefore Wang teaches all of the claimed structural limitations, which is necessarily capable of setting a swing region of the substrate to be smaller than the erosion region of the target set.
Regarding claim 2, Wang teaches an edge mask (vertical deposition preventing plate) arranged on both sides of the substrate to be coated with a film in the arrangement direction of the 
Regarding claim 3, Wang teaches a chamber mask (lateral deposition preventing plate) that is arranged around the substrate carrier, which moves within the chamber mask (disposed at both end positions of the substrate to be processed and is configured to be not in synchronism with swinging of the substrate holder) (para 0064; see annotated Fig. 4). Additionally, Wang teaches that the chamber mask is disposed at an end portion of the vertical deposition preventing plate in the direction intersecting the swing direction (see annotated Fig. 4) because the chamber mask surrounds the substrate carrier, which is partially disposed at the aforementioned end portion (para 0064; Fig. 3 – 2, 5).
Regarding claim 4, Wang fails to explicitly teach a length of the vertical deposition preventing plate is set to be larger than the length between the lateral deposition plates facing each other in the direction intersecting the swing direction. However, the length of the vertical deposition plate appears to be larger than the length between the lateral deposition plates facing each other in the direction intersecting the swing direction (see annotated Fig. 4).









Annotated Fig. 4 (Wang)

    PNG
    media_image1.png
    552
    393
    media_image1.png
    Greyscale

	

Claim(s) 1-3, 5, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim (KR 20090058993 A).
Regarding claim 1, Shim (KR 20090058993 A) teaches a vacuum chamber and a target provided on a back plate (cathode) within the vacuum chamber (pg 4. line 132-143; Fig. 3 – 137, 139). Shim also teaches a susceptor (substrate holder) configured to face the target and on which a substrate is to be placed as well as a swing unit comprising a pair of guide portions, guide grooves, and a swing shaft (see annotated Fig. 3), wherein the guide portions guide the susceptor to reciprocate (pg. 4 line 132-156; Fig. 3 – 103, 107, 139; Fig. 6 – 103a, 101a). Shim fails to explicitly teach that a swing region of the substrate to be processed in the substrate 
Regarding claim 2, Shim teaches clamps (vertical deposition preventing plate) disposed at both end portions of the substrate (pg. 5 line 172-175; Fig. 3 – 105, 107). Additionally, Shim teaches that the clamps extend vertically from the substrate (in a direction intersecting the swing direction) (Fig. 3 – 105).
Regarding claim 3, Shim teaches a mask (lateral deposition preventing plate) that is disposed at both end positions of the substrate to be processed (pg. 4 line 143-146; Fig. 3 – 113, 107) and is stationary with respect to the susceptor (configured to be not in synchronism with the swinging of the substrate holder) (Fig. 3 – 113, 103). Additionally, when the susceptor is in the vertical processing position (see annotated Fig. 3), the mask (Fig. 3 – 113) is disposed at an end portion of the clamp (Fig. 3 – 105) in the vertical direction from the substrate (direction intersecting the swing direction).
Regarding claim 5, Shim fails to explicitly teach the length in the swing direction of the lateral deposition preventing plate is set to be larger than an outer boundary length of a swing range of the vertical deposition preventing plate in the swing direction. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the 
Regarding claim 7, Shim teaches a pair of guide portions on the upper surface of the substrate stage which guide the susceptor (substrate holder) to reciprocate in the left and right directions (pg. 4 line 149-156; Fig. 3 – 101, 103; Fig. 5 – 101a), which is the same as the axial direction of the swing shaft (see annotated Fig. 3). Shim fails to explicitly teach a swing drive unit which swings the substrate holder in an axial direction. However, Shim must necessarily have a drive unit in order for the substrate to reciprocate (Fig. 5a, 5b, 5c).
Regarding claim 8, Shim teaches a rotation drive unit (see annotated Fig. 3) which is able to rotate the swing shaft around an axis to be rotatable between a horizontal placement position in which the substrate is loaded (placed thereon or taken out) and a vertical processing position in which a processing surface of the substrate to be processed is raised upward in a substantially vertical direction due to rotation of the swing shaft (pg. 3 line 102-116; see annotated Fig. 3).





Annotated Fig. 3 (Shim)

    PNG
    media_image2.png
    665
    734
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20160186312 A1) in view of Gupta (US 20050061666 A1) and Guo (US 20080121620 A1).
Claim 1:
Regarding claim 1, Wang teaches a sputtering chamber comprising a set of targets, a substrate carrier (holder) arranged to be opposite to (facing) the target set and on which a substrate is supported, and a driving device (swing unit) to drive the substrate carrier to reciprocate in a direction of the arrangement of the target (Abstract). Wang fails to explicitly teach that the chamber is a vacuum chamber and the targets are provided on the surface of a cathode. However, Gupta (US 20050061666 A1) teaches a vacuum chamber (Abstract) containing a magnetron assembly for achieving nearly complete or complete target erosion (para 0020), wherein a magnet pack is swept in a reciprocating motion over the back of the target and backing plate (cathode) to provide more uniform erosion of the target (para 0134-0135; Fig. 3 – 1, 2, 13). Wang also teaches using a magnetron sputtering system (para 0002) but does not explicitly describe the magnetron arrangement; therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the target and magnetron arrangement of Wang with the target and magnetron arrangement, including the backing plate (cathode) of Gupta because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). Furthermore, because Gupta teaches that such sputtering apparatus were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a vacuum chamber as the sputtering chamber in the Wang apparatus with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Additionally, Guo (US 20080121620 A1) teaches the target is typically larger than the substrate to obtain uniform deposition (para 0005-0006). Wang seeks to improve the uniformity of the film (para 0005) and is silent to the size of the target relative to the substrate. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a target larger than the substrate in the apparatus of Wang in view of Gupta to further improve film uniformity.
Wang in view of Gupta and Guo fails to explicitly teach a swing region of the substrate to be processed in the substrate holder is set to be smaller than an erosion region of the target. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Wang in view of Gupta and Guo teaches using limiting position sensors at both sides of the sputtering chamber to control the travel of the substrate (Wang para 0064; Fig. 3 – 4), complete target erosion (Gupta para 0020), and a target larger than the substrate (Guo para 0005-0006) and thus the target size in the swing direction is equal to the erosion region and larger than the substrate. Therefore, Wang in view of Gupta teaches all of the claimed structural limitations, which is necessarily capable of setting a swing region of the substrate to be smaller than the erosion region of the target.
Claims 2-5 and 9:
Regarding claim 2, Wang teaches an edge mask (vertical deposition preventing plate) arranged on both sides of the substrate to be coated with a film in the arrangement direction of the targets and extends in the direction perpendicular to (intersecting) the movement (swing) direction (para 0064; Fig. 3 – 5).
Regarding claim 3, Wang teaches a chamber mask (lateral deposition preventing plate) that is arranged around the substrate carrier, which moves within the chamber mask (disposed at both end positions of the substrate to be processed and is configured to be not in synchronism with swinging of the substrate holder) (para 0064; see annotated Fig. 4). Additionally, Wang teaches that the chamber mask is disposed at an end portion of the vertical deposition preventing plate in the direction intersecting the swing direction (see annotated Fig. 4) because the chamber mask surrounds the substrate carrier, which is partially disposed at the aforementioned end portion (para 0064; Fig. 3 – 2, 5).
Regarding claim 4, Wang fails to explicitly teach a length of the vertical deposition preventing plate is set to be larger than the length between the lateral deposition plates facing each other in the direction intersecting the swing direction. However, the length of the vertical deposition plate appears to be larger than the length between the lateral deposition plates facing each other in the direction intersecting the swing direction (see annotated Fig. 4). Furthermore, the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, so the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).
Regarding claim 5, Wang fails to explicitly teach a length in the swing direction of the lateral deposition preventing plate is set to be larger than an outer boundary length of a swing range of the vertical deposition preventing plate in the swing direction. However, Wang teaches the chamber mask (lateral deposition preventing plate) is arranged to surround the substrate carrier and the substrate carrier is moved within the opening in the chamber mask in order to prevent targets from being sputtered into the sputtering chamber (para 0064, claim 15). Additionally, the outer boundary length of the edge mask (vertical deposition preventing plate) appears to be 
Regarding claim 9, as described in the claim 1 rejection, Gupta teaches the magnetron assembly for achieving nearly complete or complete target erosion (para 0020), wherein a magnet pack (magnetron magnetic circuit) is swept in a reciprocating motion over the back of the target and backing plate (cathode) to provide more uniform erosion of the target (para 0134-0135; Fig. 3 – 1, 2, 13). Gupta also teaches that the linear moving magnetron sputtering cathode (magnetron magnetic circuit) sweeps a magnetron plasma across the target face (surface) (para 0001). Additionally, the magnet pack of Gupta is capable of generating magnetron plasma (para 0021, 0144).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20160186312 A1) in view of Gupta (US 20050061666 A1) and Guo (US 20080121620 A1), as applied to claim 4 above, and further in view of Lindenberg (US 20150303041 A1).
Regarding claim 6, Wang fails to explicitly teach a length of the lateral deposition preventing plate in the swing direction is set to be smaller than a length of the target in the swing direction. However, Lindenberg (US 20150303041 A1) teaches an edge exclusion mask (lateral deposition preventing plate) (Fig. 3 – 290) between a movable substrate and a deposition source, wherein the mask appears smaller than the deposition source in the swing direction (Fig. 3 – 250, 290) and the deposition source may be a sputtering target (para 0058). Because Lindenberg teaches that such target and mask sizes were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a chamber mask (lateral deposition preventing plate) that is smaller than the target in the swing direction in the Wang apparatus with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). Furthermore, the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, so the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20160186312 A1) in view of Gupta (US 20050061666 A1) and Guo (US 20080121620 A1), as applied to claim 5 above, and further in view of Lindenberg (US 20150303041 A1).
Regarding claim 10, Wang fails to explicitly teach a length of the lateral deposition preventing plate in the swing direction is set to be smaller than a length of the target in the swing direction. However, Lindenberg (US 20150303041 A1) teaches an edge exclusion mask (lateral deposition preventing plate) (Fig. 3 – 290) between a movable substrate and a deposition source, wherein the mask is seemingly smaller than the deposition source in the swing direction (Fig. 3 – 250, 290) and the deposition source may be a sputtering target (para 0058). Because Lindenberg teaches that such target and mask sizes were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a chamber mask (lateral deposition preventing plate) that is smaller than the target in the swing direction in the Wang apparatus with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). Furthermore, the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, so the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20160186312 A1) in view of Gupta (US 20050061666 A1) and Guo (US 20080121620 A1), as applied to claim 1 above, and further in view of Shim (KR 20090058993 A) and Akamatsu (US 20040026363 A1).
Regarding claim 7, Wang fails to explicitly teach the swing unit includes a swing shaft extending in the swing direction and includes a swing drive unit which swings the substrate holder in an 
Regarding claim 8, Shim teaches a rotation drive unit (see annotated Fig. 3) which is able to rotate the swing shaft around an axis to be rotatable between a horizontal placement position in which the substrate is loaded (placed thereon or taken out) and a vertical processing position in which a processing surface of the substrate to be processed is raised upward in a substantially vertical direction due to rotation of the swing shaft (pg. 3 line 102-116; see annotated Fig. 3).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20160186312 A1) in view of Gupta (US 20050061666 A1), Guo (US 20080121620 A1), Shim (KR 20090058993 A), and Akamatsu (US 20040026363 A1), as applied to claim 7 above, and further in view of Ohno (WO 2016167233 A1).
Regarding claim 8, Shim teaches rotating a swing shaft around an axis such that the swing shaft is rotatable between a horizontal placement position in which the substrate is loaded (placed thereon or taken out) and a processing position in which a processing surface of the substrate to be processed is raised upward in a substantially vertical direction due to rotation of the swing shaft (pg. 3 line 102-116; see annotated Fig. 3). Shim fails to explicitly teach a rotation drive unit and a vertical processing position. However, Ohno (WO 2016167233 A1) teaches a substrate holding mechanism comprising a changing portion (rotation drive unit) that changes the position . 

Claim 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (KR 20090058993 A) in view of Guo (US 20080121620 A1).
Claim 1:
Regarding claim 1, Shim (KR 20090058993 A) teaches a vacuum chamber and a target provided on a back plate (cathode) within the vacuum chamber (pg 4. line 132-143; Fig. 3 – 137, 139). Shim also teaches a susceptor (substrate holder) configured to face the target and on which a substrate is to be placed as well as a swing unit comprising a pair of guide portions, guide grooves, and a swing shaft (see annotated Fig. 3), wherein the guide portions guide the susceptor to reciprocate (pg. 4 line 132-156; Fig. 3 – 103, 107, 139; Fig. 6 – 103a, 101a). 
Additionally, Guo (US 20080121620 A1) teaches the target is typically larger than the substrate to obtain uniform deposition (para 0005-0006). Shim seeks to deposit a film with a uniform 
Shim in view of Guo fails to explicitly teach that a swing region of the substrate to be processed in the substrate holder is set to be smaller than an erosion region of the target. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Shim teaches that the entire target is uniformly eroded (pg. 3 line 87-90) and thus the target length in the swing direction of Shim in view of Guo is equal to the erosion region and larger than the substrate. Therefore, Shim teaches all of the claimed structural limitations, which is necessarily capable of setting a swing region of the substrate to be smaller than the erosion region of the target.
Claims 2-3 and 5:
Regarding claim 2, Shim teaches clamps (vertical deposition preventing plate) disposed at both end portions of the substrate (pg. 5 line 172-175; Fig. 3 – 105, 107). Additionally, Shim teaches that the clamps extend vertically from the substrate (in a direction intersecting the swing direction) (Fig. 3 – 105).
Regarding claim 3, Shim teaches a mask (lateral deposition preventing plate) that is disposed at both end positions of the substrate to be processed (pg. 4 line 143-146; Fig. 3 – 113, 107) and is stationary with respect to the susceptor (configured to be not in synchronism with the swinging of the substrate holder) (Fig. 3 – 113, 103). Additionally, when the susceptor is in the vertical processing position (see annotated Fig. 3), the mask (Fig. 3 – 113) is disposed at an end portion 
Regarding claim 5, Shim fails to explicitly teach the length in the swing direction of the lateral deposition preventing plate is set to be larger than an outer boundary length of a swing range of the vertical deposition preventing plate in the swing direction. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The length in the swing direction of the mask (lateral deposition preventing plate) appears to be larger the outer boundary length of the vertical deposition preventing plate without accounting for the swing range (see annotated Fig. 3). Therefore, Shim teaches all of the claimed structural limitations, which is necessarily capable of setting the swing region of the substrate such that the length in the swing direction of the lateral deposition preventing plate is larger than the outer boundary length of a swing range of the vertical deposition preventing plate in the swing direction. Furthermore, the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, so the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (KR 20090058993 A) in view of Guo (US 20080121620 A1), as applied to claim 5 above, and further in view of Lindenberg (US 20150303041 A1).
Regarding claim 10, However, Lindenberg (US 20150303041 A1) teaches an edge exclusion mask (lateral deposition preventing plate) (Fig. 3 – 290) between a movable substrate and a .

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (KR 20090058993 A) in view of Guo (US 20080121620 A1), as applied to claim 1 above, and further in view of Akamatsu (US 20040026363 A1).
Regarding claim 7, Shim teaches a pair of guide portions on the upper surface of the substrate stage which guide the susceptor (substrate holder) to reciprocate in the left and right directions (pg. 4 line 149-156; Fig. 3 – 101, 103; Fig. 5 – 101a), which is the same as the axial direction of the swing shaft (see annotated Fig. 3). Shim fails to explicitly teach a swing drive unit which swings the substrate holder in an axial direction. However, Shim must necessarily have a drive unit in order for the substrate to reciprocate (Fig. 5a, 5b, 5c). Alternatively, Akamatsu (US 
Regarding claim 8, Shim teaches a rotation drive unit (see annotated Fig. 3) which is able to rotate the swing shaft around an axis to be rotatable between a horizontal placement position in which the substrate is loaded (placed thereon or taken out) and a vertical processing position in which a processing surface of the substrate to be processed is raised upward in a substantially vertical direction due to rotation of the swing shaft (pg. 3 line 102-116; see annotated Fig. 3).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (KR 20090058993 A) in view of Guo (US 20080121620 A1) and Akamatsu (US 20040026363 A1), as applied to claim 7 above, and further in view of Ohno (WO 2016167233 A1).
Regarding claim 8, Shim teaches rotating a swing shaft around an axis such that the swing shaft is rotatable between a horizontal placement position in which the substrate is loaded (placed thereon or taken out) and a processing position in which a processing surface of the substrate to be processed is raised upward in a substantially vertical direction due to rotation of the swing . 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (KR 20090058993 A) in view of Guo (US 20080121620 A1), as applied to claim 1 above, and further in view of Gupta (US 20050061666 A1).
Regarding claim 9, Shim teaches a magnet (magnetron magnetic circuit) disposed on a back surface of the back plate (cathode) and capable of generating a (magnetron) plasma discharge (pg. 4 line 132-156, pg.  5 line 179-184; Fig. 3 – 137). Shim fails to explicitly teach a magnetic circuit swing unit which swings the magnetron magnetic circuit with respect to the back surface of the cathode and causes plasma, when the magnetron plasma is generated in accordance .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato (WO 2012140798 A1) teaches a broad interpretation of claims 1, 2, and 7, wherein the swing shaft passes through the body of the substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794